The Honorable Gladys Watson State Senator Rt. 1, Box 99 Monette, Arkansas 72447
Dear Senator Watson:
This is in response to your request for an opinion concerning the imposition of the City of Piggott's one cent sales tax on sales of diesel fuel, presumably occurring in Piggott, to farmers who are residents of Piggott, but who have the diesel fuel delivered to their farms which are outside the city of Piggott.  You indicate that the farmers think this tax is unfair to them and ask for an official opinion on this matter.
In response to your question, please note that I have attached a copy of Opinion No. 87-298 which deals with several questions of a similar nature.  It is concluded in that opinion that what is now A.C.A. 26-75-216 governs the question, and that generally, the city sales tax does not apply to sales made to a nonresident for delivery outside the levying city if the address for delivery is located in a city or county that does not impose a one cent city or county sales tax.  From the facts you have presented, it appears that the farmers complaining of the tax are residents of Piggott, Arkansas, and thus must pay the city sales tax on the diesel fuel. 1  Whether this state of the law is "unfair" is a question properly addressed by the legislature.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.